G-tjeery, J.
Officers entered the home of the defendant and found on a table therein a coffeepot containing about three quarts of liquor. The defendant, his wife, and a man by the name of Hill were present in the room. The officers found also on the table several empty glasses which had contained liquor. The defendant at the trial made a statement merely denying that he knew the whisky was there. The evidence amply supports the verdict, and the court did not err in overruling the motion for new trial containing only the general grounds.

Judgment affii-med.


Broyles, O. J., and MacIntyre, J., concur.